internal_revenue_service number release date index number -------------------------------------------------------- --------------------------------------------------- ------------------------------------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-124866-11 date date legend legend x ----------------------------------------------------------- --------------------------------------------------------- state d1 d2 class a d3 class b d4 year --------- ------------------ ---------------------- ------------ --------------------- ------------- ----------------------- ------- y ----------------------------------------------------------- -------------------------- d5 a d6 d7 ----------------------- ------ ----------------------- ----------------------- plr-124866-11 d8 ----------------------- a -------------------------- ------------------------------------------------------------- b c d9 --------- ------ ---------------------- b ------------------------------------------------------------- ------------------ d d10 e --------- ------------------- ------ dear ------------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated under the laws of state on d1 x elected to be treated as an s_corporation effective d2 x has issued shares of the class a stock on d3 x authorized the class b stock on d4 x designated a portion of the authorized class b stock as the series a convertible class b stock series a class b stock x however has not issued any shares of the class b stock and therefore does not have any outstanding shares of such stock in year x issued a secured convertible note original note to y after d5 the original note was convertible into shares of the class a stock unless x had issued shares of any series of the class b stock in which case the original note would be convertible into class b stock at dollar_figurea per share on d6 x renewed the original note renewed note on substantially the same terms as contained in the original note except that the maturity_date of the renewed note is d7 both the original note and plr-124866-11 renewed note collectively the convertible note contained an anti-dilution provision that would adjust the number of shares into which the convertible note could be converted if x issued certain options or shares at a price less than dollar_figurea per share on or about d8 x issued series a class b stock purchase warrant original warrant to a an individual in consideration for services provided by an entity owned by a the original warrant allowed a to purchase b shares of the series a class b stock during a specified period at dollar_figurec per share on d9 a assigned one-half of the original warrant to an entity owned by b also an individual for services b provided to the entity owned by a as such on d9 a and b each owned warrants which allowed them to purchase d shares of the series a class b stock during a specified period at dollar_figurec per share collectively warrants the warrants provided that they could not be exercised if such exercise would terminate x’s s election on d10 x issued options the original options to current or former employees and consultants to x optionees in consideration for the services rendered or to be rendered to x the original options allowed some optionees to purchase the class a stock at dollar_figurec and others at dollar_figuree per share the original options could only be exercised in connection with a defined change_of control of x subsequently x amended the original options with respect to the definition of change_of control of x collectively options x makes the following representations x has only ever had one class of stock outstanding class a and did not intend to create a second class of stock or terminate its s election x did not issue the convertible note warrants or options with a principal purpose to circumvent the rights to distribution or liquidation proceeds conferred by the outstanding shares of stock under sec_1361 or to circumvent the limitation on eligible shareholders of sec_1361 b and c prior to the issuance of the options based on a good_faith determination the conversion price dollar_figurea per share of the convertible note was at least of the fair_market_value of the underlying stock on the issuance dates of the convertible note the issuance of the options may have triggered the anti-dilution provision of the convertible note and therefore on d10 the conversion price dollar_figurec per share of the convertible note would not have been at least of the fair_market_value of the underlying stock because the warrants are exercisable only for the series a class b stock and the issuance of any shares of the series a class b stock would have terminated x’s s election the warrants have never been exercisable and thus they have never been substantially certain to be exercised within the meaning of sec_1_1361-1 and plr-124866-11 as x has not had a defined change_of control the options have never been exercisable and thus they have never been substantially certain to be exercised within the meaning of sec_1_1361-1 immediately after the discovery of the errors x and its shareholders took the following corrective actions the convertible note was amended to provide that the principal may only be converted into stock if x’s s election was terminated by actions not related to the convertible note and that the anti-dilution provision does not apply to options warrants or other equity awards issued to current or former employees or consultants for services rendered or to be rendered to x the warrants were amended to provide that they can only be exercised if i x’s s election was terminated by actions not related to the warrants or the holder of the warrants or ii x is acquired by merger sale of substantially_all of x’s assets or sale_or_exchange of more than of x’s outstanding voting_securities within a month period and x’s article of incorporation was amended to provide that x is no longer authorized to issue any capital stock other than the class a stock in addition x and its shareholders agree to make any adjustments required by the commissioner consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that in general instruments obligations or arrangements are not treated as a second class of stock for purposes of sec_1_1361-1 unless they are described in sec_1_1361-1 or iii however in no event are instruments obligations or arrangements described in sec_1_1361-1 and c relating to the exceptions and safe_harbor for options sec_1_1361-1 relating to the safe harbors for certain short-term unwritten advances and proportionally-held debt or sec_1_1361-1 relating to the safe_harbor for straight_debt treated as a second class of stock for purposes of sec_1_1361-1 plr-124866-11 sec_1_1361-1 provides that except as provided in sec_1 l i any instrument obligation or arrangement issued by a corporation other than outstanding shares of stock described in sec_1_1361-1 regardless of whether designated as debt is treated as a second class of stock of the corporation if the instrument obligation or arrangement constitutes equity or otherwise results in the holder being treated as the owner of stock under general principles of federal tax law and a principal purpose of issuing or entering into the instrument obligation or arrangement is to circumvent the rights to distribution or liquidation proceeds conferred by the outstanding shares of stock or to circumvent the limitation on eligible shareholders contained in sec_1_1361-1 sec_1_1361-1 provides in part that except as otherwise provided in sec_1_1361-1 a call option warrant or similar instrument collectively call option issued by a corporation is treated as a second class of stock of the corporation if taking into account all the facts and circumstances the call option is substantially certain to be exercised by the holder or a potential transferee and has a strike_price substantially below the fair_market_value of the underlying stock on the date that the call option is issued transferred by a person who is an eligible shareholder under sec_1 b to a person who is not an eligible shareholder under sec_1_1361-1 or materially modified sec_1_1361-1 provides that a call option is not treated as a second class of stock if on the date the call option is issued transferred by a person who is an eligible shareholder under sec_1_1361-1 to a person who is not an eligible shareholder under sec_1_1361-1 or materially modified the strike_price of the call option is at least percent of the fair_market_value of the underlying stock on that date further a good_faith determination of fair_market_value by the corporation will be respected unless it can be shown that the value was substantially in error and the determination of the value was not performed with reasonable diligence to obtain a fair value sec_1_1361-1 provides that a convertible debt_instrument is considered a second class of stock if a it would be treated as a second class of stock under sec_1_1361-1 relating to instruments obligations or arrangements treated as equity under general principles or b it embodies rights equivalent to those of a call option that would be treated as a second class of stock under sec_1_1361-1 relating to certain call options warrants and similar arrangements sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation plr-124866-11 sec_1362 provides in part that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken - a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely upon the facts submitted and the representations made we conclude that x’s s election may have terminated because x may have had more than one class of stock however we conclude that if x’s s election was terminated such a termination was inadvertent within the meaning of sec_1362 consequently we rule that x will be treated as continuing to be an s_corporation for year and thereafter provided that x’s s election is not otherwise terminated under sec_1362 except as specifically ruled upon above no opinion is expressed or implied concerning the tax consequences of any facts discussed or referenced in this letter in particular we express no opinion as to whether x is otherwise a valid s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-124866-11 in accordance with the power_of_attorney on file with this office copies of this letter_ruling will be sent to your authorized representatives sincerely joy c spies joy c spies acting senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
